                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

 IAN ELLIOT and JOSEPH V.
                                                       CV 15-107-BLG-JTJ
 WOMACK, Special Administrator of the
 Estate of Ada E. Elliot,

                         Plaintiffs,
                                                             ORDER
           vs.

 CINDY M. ELLIOT and ELLIOT AND
 ASSOCIATES,

                         Defendants.


      Presently before the Court are the following two motions: 1) Plaintiff Ian

Elliot's motion to lift the stay entered on June 21, 2019, and re-establish a

scheduling order; and 2) Plaintiff Joseph Womack's motion to continue the stay

until he files a status report on October 10, 2019. Womack states that a

continuation of the stay until October 10, 2019, will assist him in his efforts to

finalize a settlement agreement that may resolve the claims asserted by the Estate

of Ada E. Elliot.

      IT IS HEREBY ORDERED:

      1.         Plaintiff Joseph Womack's Motion to Continue Stay (Doc. 117 at 3)

is GRANTED. The Court will stay all proceedings in this matter until it reviews

Womack's October 10, 2019, status report.
      2.    Plaintiff Ian Elliot's Motion to Lift Stay and Issue a Scheduling Order

(Doc. 116) is GRANTED in part. The Court will conduct a telephonic status

conference for the purpose of establishing a schedule for the final disposition of

this case, after it reviews Womack's October 10, 2019, status report.

      DATED this 25th day of September, 2019.




                                              U nited States Magistrate Judge




                                         2
